UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - -- - - - - - - - x

UNITED STATES OF AMERICA                                      SEALED ORDER

                              - v. -                          20 Cr.
                                                                           376
ASHLY LEROY GRIGGS,

                    Defendant.

- - - - - - - - - - - - - - - - - - -- - - - - - - - x

                    WHEREAS, an application has been made by the United States of America, with

the defendant s consent, for the temporary sealing of filings and other docket entries in the above-

captioned case, and the captioning of the case as United States v. John Doe in the public docket;

                    WHEREAS, the Court finds that the defendant s safety may be placed at risk and

active law enforcement investigations may be compromised if the Government s application is not

granted;

                    IT IS HEREBY ORDERED that filings in the above-captioned case be filed under

seal, and the case shall be captioned as United States v. John Doe in the public docket, until further

order by this Court;

                    IT IS FURTHER ORDERED that no docket entries shall be made in the

above-captioned matter until further Order by this Court; and

                    IT IS FURTHER ORDERED that counsel for the defendant and the Government

may be provided a copy of the transcript of proceedings in this matter without further Order of the

Court; and
               IT IS FINALLY ORDERED that the Government shall report to the Court on or

before six months after execution of this Order regarding the continuing need, if any, to maintain

these matters under seal.

SO ORDERED:

Dated:         New York, New York
               July __, 2019

                                             __________________________________________
                                             THE HONORABLE NAOMI REICE BUCHWALD
                                             UNITED STATES MAGISTRATE JUDGE
                                             SOUTHERN DISTRICT OF NEW YORK
